Citation Nr: 1209633	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees, neck, and bilateral feet.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2010, the Board remanded the Veteran's claims for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a November 2011 supplemental statement of the case (SSOC)) and returned the case to the Board for appellate review.

The issue of service connection for peripheral neuropathy of the bilateral feet and legs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims were remanded for further development in June 2010.  That development was completed, and a supplemental statement of the case was issued in November 2011.  The Veteran's representative submitted a statement later that month requesting an opportunity to review the claims file in order to prepare a response to the November 2011 SSOC.  It appears, however, that the Veteran's claims file was not sent to his representative for preparation of a response.  He reiterated this contention in a February 2012 informal hearing presentation.  Therefore, a remand is necessary to give the Veteran's representative an opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2011).

The Board also finds that further development should be undertaken in an attempt to corroborate the Veteran's report of sustaining injuries in a helicopter crash during service.  Following the June 2010 remand, the AMC obtained Marine Corps Unit "command chronologies" from the National Archives and Records Administration for the Veteran's units from November 1966, May 1967, and June 1967.  Nevertheless, in the February 2012 informal hearing presentation, the Veteran's representative pointed out that the National Personnel Records Center (NPRC) contacted and that NPRC maintains daily unit reports.  Therefore, the RO/AMC should contact NPRC and/or other appropriate agency to obtain records verifying the alleged helicopter crash.  

In the event that the Veteran's involvement in a helicopter crash is verified, the RO/AMC should arrange for the Veteran to undergo further VA examination in order to obtain an updated etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate location, to search unit and organizational histories, including sick/ morning reports, to verify the Veteran's alleged helicopter crash in service.  A specific search should be made for the period from May 1967 to July 1967.

All attempts and responses should be documented. 



2.  After completing the requested action, and any additional development deemed warranted (to include arranging for further examination of the Veteran, if appropriate), the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

3.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The RO/AMC should ensure that the Veteran's representative is provided an opportunity to review the Veteran's entire claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



